IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 NATHAN LERNER,                                   : No. 22 EM 2022
                                                  :
                       Petitioner                 :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 HON. IDEE FOX, PRESIDENT JUDGE,                  :
 COURT OF COMMON PLEAS OF                         :
 PHILADELPHIA COUNTY,                             :
                                                  :
                       Respondent                 :


                                         ORDER



PER CURIAM

       AND NOW, this 18th day of July, 2022, the “Complaint in the Form of Petition for

Declaratory Judgment and Writ of Prohibition or, in the Alternative, Petition for Writ of

Mandamus,” the Petition for Leave to Amend, and the Petition to Correct or Modify the

Certified Record are DENIED. The Prothonotary is DIRECTED to strike the name of the

jurist from the caption.

       Justice Brobson did not participate in the consideration or decision of this matter.